DETAILED ACTION
Claims 1-20 are pending.
Election/Restrictions
Claims 2-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson (US 2009/0218173).
Regarding claim 1, Beeson discloses an air compressor system (fig 6) comprising: a motor (50) operably connected to an air compressor (12); a separator tank (66, par 0030) fluidly connected to the air compressor by a supply line (connected within housing); a compressed air line (78) coupled to the separator tank; a service valve (implicit) connected to the compressed air line and positioned downstream of the separator tank; and a controller (par 0035, 0036) in operable communication with the motor, wherein in response to the controller detecting the motor operating at an idle speed, the controller reduces the motor speed to a low idle speed, the low idle speed being slower than the idle speed (par 0045).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Van Den Wyngaert (US 2010/0166571).
Regarding claim 16 dependent on 1, Beeson does not disclose wherein in response to reducing the motor speed to the low idle speed, the controller reduces the pressure of compressed air in the separator tank.
Van Den Wyngaert teaches an analogous compressor and separator installation (abstract) wherein in response to reducing the motor speed to the low idle speed (operating pressure sensor senses residual pressure, par 0008, 0013, 042; higher pressure required when it is unloaded, par 0005), the controller reduces the pressure of compressed air in the separator tank (controller controls blow-off 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electronic controlled blow-of valve and inlet valve of Van Den Wyngaert to the oil separator of Beeson in order to better regulate the pressure of the oil separator in order to react faster to variations in flow resulting in smaller overshoots and undershoots thereby improving the efficiency of the system (Van Den Wyngaer, par 0014, 0016).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Moens (US 2020/007220).
Regarding claim 18, dependent on 1, Beeson does not disclose further comprising a pressure sensor downstream of the air compressor and upstream of the separator tank, the pressure sensor in communication with the controller and operable to detect a pressure of compressed air in the separator tank.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the measurement system and controls of Moens into the compressor of Beeson in order to manage the dewpoint in the system and prevent condensate from forming in the compressor and damaging the quality of oil (Moen, par 0002).
Regarding claim 19, dependent on 18, Beeson teaches wherein in response to the pressure sensor detecting a pressure that is below a pressure setting (when system is below desired pressure, par 0010), the controller increases the motor speed above the low idle speed (the compressor starts and operates until the desired pressure is reached, par 0010).
Regarding claim 20, dependent on 19, Beeson does not disclose wherein the controller increases the motor speed to a speed that exceeds the idle speed (the compressor may be put into idle speed when not in use, one method is disengagement of a clutch wherein the compressor would not rotate, par 0027, therefore operation of the compressor includes engagement of the clutch and rotation at operation speed, par 0027, 0010).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “a first end of the return line coupled to the supply line downstream of the air compressor and upstream of the pressure relief orifice, and a second end of the return line coupled to the supply line downstream of the pressure relief orifice and upstream of the separator tank, wherein the controller reduces the pressure of compressed air in the separator tank by opening the valve to vent compressed air through the return line and out the pressure relief orifice.“ These limitations, in combination with the arrangement of the compressor and separator tank, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Praag (US 7,607,899) discloses an alternative means of controlling pressure in the separator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746